RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 7/27/2022 have been received. In the response filed on 7/27/2022, claim 1 was amended; and claims 5 and 6 were added. 
Claims 1 and 3-6 are pending.
Claim 2 is canceled. 
Claims 1 and 3-6 are rejected. 

Withdrawn Rejections
The rejections, made of record in the office action mailed on 4/28/2022, have been withdrawn due to applicant’s amendment filed on 7/27/2022.

Claim Objections
Claim 6 is objected to because “xanthane” should be spelled “xanthan”. Correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Emoto, US 6,458,395 B1; in view of Anton et al., US 2008/0254194 A1; as evidenced by Kuwabara et al., JP 2013-230138 A. 
Note: The rejections cite to the English language translation of Kuwabara as an evidentiary reference. 
Regarding claim 1: Emoto discloses a method comprising ingesting (can be readily eaten, col. 2, ln. 15; capable of being swallowed without chewing, col. 2, ln. 32-33; easily crushed in the mouth with the tongue, thus requiring no chewing, col. 10, ln. 40-41; sensory evaluation by panelists, col. 10, ln. 65 wrapping to col. 11, Table 1) a gel composition (gelatinous food product, col. 2, ln. 10-11). Emoto discloses the composition comprises an oil-and/or-fat (col. 3, ln. 59 to col. 4, ln. 6) in the form of a gel composition (gelatinous food product, col. 2, ln. 10-11). Emoto discloses the composition comprises medium-chain fatty acids (col. 4, ln. 1-2). 
If Emoto fails to teach ingestion, Emoto renders the limitation obvious. The ingesting step is obvious as common sense. Office personnel may properly rely on intangible realities such as common sense and ordinary ingenuity. MPEP 2143. Common sense has long been recognized to inform the analysis of obviousness if explained with sufficient reasoning. MPEP 2143 E. A reasoned explanation that avoids conclusory generalizations" is required to use common sense, identification of a "specific hint or suggestion in a particular reference" is not. MPEP 2143 E.
In the present case, it is a matter of common sense to ingest the food because Emoto discloses the gel food can be ingested (can be readily eaten, col. 2, ln. 15), supplies nutrition when ingested (col. 3, ln. 2-3), is capable of being swallowed without chewing (col. 2, ln. 32-33), is easily crushed in the mouth with the tongue, thus requiring no chewing (col. 10, ln. 40-41). Furthermore, Emoto discloses sensory testing by panelists (col. 10, ln. 65 wrapping to col. 11, Table 1). Sensory testing suggests the food was ingested. 
wherein the gel composition is prepared by gelling an oil-in-water type emulsion having an average emulsified particle size of 2 to 40 μm,
Emoto discloses gelling (giving the contemplated gelatinous food product, col. 6, ln. 50) an oil-in-water type emulsion (col. 4, ln. 15). 
Emoto does not disclose emulsified particle size.
Anton is drawn to oil in water emulsions (water-continuous oil-and-water emulsion, abstract). Anton discloses a dispersed oil phase having a size in the range of 0.5-200 µm, 1-50 µm, and more preferably in the range of 2-20 µm (para 0030). Anton discloses the oil droplet size is small enough to prevent significant coalescence (para 0030). Anton discloses the oil droplet size smaller than 1 µm is difficult to produce (para 0010).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to produce an oil in water emulsion, as taught in Emoto, wherein the oil triglyceride particle size is in the range of 0.5-200 µm, 1-50 µm, and more preferably in the range of 2-20 µm, as taught in Anton, to obtain a gel composition having triglyceride particles in the size range of 0.5-200 µm, 1-50 µm, and more preferably in the range of 2-20 µm. One of ordinary skill in the art at the time the invention was filed would have been motivated to emulsify the triglyceride particles in the size range of 0.5-200 µm, 1-50 µm, and more preferably in the range of 2-20 µm because they are less difficult to produce (Anton, para 0010) and are small enough to prevent significant coalescence (Anton, para 0030).
the gel composition comprising: 20 to 60 mass % of triglycerides
Emoto discloses lipid present in a range of about 5 to 40 wt. % (col. 4, ln. 8-9). Emoto discloses the lipid may be triglyceride (col. 3, ln. 64; col. 4, ln. 1-3). 
a gelling agent in an amount of 0.8 to 2 mass %
Emoto discloses gelling agent (col. 5, ln. 21) in a range of about 0.2 to 0.5 wt. % (col. 5, ln. 36). 
Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein 40 mass % or more of the total constituting fatty acids of the triglycerides are the medium-chain fatty acids
The prior art renders the claimed range of MCT obvious for the following reasons. 
First, Emoto discloses the lipid may be medium chain triglyceride (col. 4, ln. 1-2). Emoto discloses MCTs are easily absorbed and burned (col. 4, ln. 3). Emoto discloses MCTs may be used singly (col. 4, ln. 4). As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to selecting medium chain triglyceride (MCT) as the fat and oil because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07. Furthermore, one of ordinary skill in the art at the time the invention was filed would have been motivated to select medium chain triglyceride (MCT) because it is easily absorbed and burned (col. 4, ln. 3). Selecting MCT as the fat or oil suggests 100% of the fat or oil in the form of MCT. 100% of the fat or oil as MCT is encompassed within the range of 40 mass% or more. 
Second, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. MPEP 2144.05 II. In the present case, Emoto discloses the conventional nature of a gel composition comprising fats and oils in triglyceride form. Emoto discloses the conventional nature of a gel composition comprising medium chain triglyceride (MCT). The claimed concentration of MCT represents the mere carrying forward of an original conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent.
“for suppressing gastric distress after ingestion of oil-and/or-fat including medium-chain fatty acids” and “to suppress gastric distress after ingestion of the oil-and/or-fat”
The phrases “for suppressing gastric distress after ingestion of oil-and/or-fat including medium-chain fatty acids” and “to suppress gastric distress after ingestion of the oil-and/or-fat” are statements of intended use. In process claims, a claimed intended use must result in a manipulative difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02. In the present case, Emoto suggests ingestion and renders ingestion obvious. As such, the phrases “for suppressing gastric distress after ingestion of oil-and/or-fat including medium-chain fatty acids” and “to suppress gastric distress after ingestion of the oil-and/or-fat” do not impart a manipulative difference between the claimed invention and the prior art. 
As further evidenced by Kuwabara, MCT reduces the burden on the stomach caused by ingestion of a large amount (para 0015). Based on this prior art knowledge, one having ordinary skill in the art at the time the invention was filed would expect the ingestion of an MCT gel food product would “suppress gastric distress after ingestion of the oil-and/or-fat”.
Regarding claim 3: Emoto discloses medium chain triglycerides have between 8 and 10 atoms (col. 4, ln. 2). 
Regarding claim 4: Emoto discloses medium chain triglycerides have between 8 and 10 atoms (col. 4, ln. 2). As such, Emoto suggests medium chain triglycerides having not more than 8 carbon atoms in the total medium-chain fatty acids contained as the constituting fatty acids of the triglycerides is zero. Zero is not more than 40 mass %.
Regarding claim 5: Emoto discloses emulsifier (Emulsifying Agent, col. 4, ln. 19) in a range of about 0.1 to 10 wt. % (col. 4, ln. 35-40). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 6: Emoto discloses gelling agents including carrageenan (col. 5, ln. 24), locust bean gum (col. 5, ln. 25), and xanthane gum (xanthan gum (col. 5, ln. 32). 

Response to Arguments
Applicant's arguments filed 7/27/2022 concerning Kuwahara (remarks, p. 5) have been fully considered but they are moot in view of the new grounds of rejection.
Applicant's arguments filed 7/27/2022 concerning Anton have been fully considered but they are not persuasive. Applicant argues one of ordinary skill in the art would not have been motivated to apply an emulsified particle size as taught by Anton to an emulsion in a non-fluid gel composition state as that of the gel (remarks, p. 5). Applicant basis the argument on the assertions that “it is common technical knowledge to those skilled in the art that emulsion stability depends on the fluidity of the emulsion” and “When the emulsion is gelled, the emulsified state is completely stabilized” (remarks, p. 5). Examiner is not persuaded by this argument. The arguments of counsel cannot take the place of evidence in the record. MPEP 716.01(c) II. In the present case, the argument represents unsubstantiated opinion of the applicant’s representative. Additionally, Anton does not disclose a liquid. Instead, Anton discloses mayonnaise (para 0001). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619